Hill, G. J.
1. “The postponement of the trial of a case on account of the absence of counsel therein, who is, without leave, engaged in the trial of a case in a court of a different circuit, is in the discretion of the court, and a postponement for such cause is not favored.” Kennedy v. Dukes, 137 Ga. 209 (73 S. E. 400). Especially is this true where at a previous trial this attorney, for whose absence without leave another postponement is asked, agreed with the trial court that if another postponement was had, he would be certain to try the case at, the next term.
2. Where a case had oeen postponed at two previous terms for the absence of an officer of the corporation sued, alleged to be a material witness for the defense, and the last postponement for the absence of this witness was granted on terms, there was no abuse of discretion in refusing to continue or postpone the trial of the case on account of the absence of the same .witness, it not appearing that the witness was absent from' providential cause, and it appearing that he was absent as a party in the trial of a case in another court.
3. The postponement of the trial of a case to a later day in the term is. in the sound discretion of the trial judge, and his refusal to postpone will not be controlled, unless this discretion is flagrantly abused. Lyles v. State, 130 Ga. 294 (60 S. E. 578).
4. No error of law in the trial of the case is complained of, and the evidence supports the verdict. Judgment affirmed. .